DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (i.e. at para. 0041, RFC 6830) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,841,209 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are genus to the species claims of U.S. Patent No. 10,841,209 B2.  In particular, the independent claims of the instant application refer to “a protocol” whereas the independent claims of U.S. Patent No. 10,841,209 B2 refer to “Locator/ID Separation Protocol.”  A mapping of the claims is listed in the table below.
Instant application				U.S. Patent No. 10,841,209 B2
1. A method comprising: at a node in a multi-site enterprise fabric, the node includes one or more processors and a non-transitory memory: obtaining map entries from a fabric control plane of the multi-site enterprise fabric, wherein the map entries are associated with identifiers of endpoints in external networks, site and virtual network identifiers of sites in the multi-site enterprise fabric, location identifiers of border nodes adjacent the sites, and characteristics of the border nodes wherein the multi-site enterprise fabric uses a protocol as overlay wherein obtaining the map entries from the fabric control plane includes: sending a first message to the fabric control plane of the multi-site enterprise fabric, wherein the first message includes a second endpoint identifier of an external endpoint, and receiving a second message including the map entries from the fabric control plane; receiving a request from a source to connect to the external endpoint; deriving an identifier of the external endpoint and parameters associated with the source from the request; and facilitating establishing at least one connection between the source and the external endpoint via one or more border nodes, wherein the one or more border nodes are selected from the map entries based at least in part on the parameters associated with the source, the identifier of the external endpoint, and characteristics of the one or more border nodes along the at least one connection to the external endpoint.
1. A method comprising: at a node in a multi-site enterprise fabric, the node includes one or more processors and a non-transitory memory: obtaining map entries from a fabric control plane of the multi-site enterprise fabric, wherein the map entries are associated with identifiers of endpoints in external networks, site and virtual network identifiers of sites in the multi-site enterprise fabric, location identifiers of border nodes adjacent the sites, and characteristics of the border nodes wherein the multi-site enterprise fabric uses Locator/ID Separation Protocol (LISP) as overlay wherein obtaining the map entries from the fabric control plane includes: sending a first message to the fabric control plane of the multi-site enterprise fabric, wherein the first message includes a second endpoint identifier of an external endpoint, and receiving a second message including the map entries from the fabric control plane; receiving a request from a source to connect to the external endpoint; deriving an identifier of the external endpoint and parameters associated with the source from the request; and facilitating establishing at least one connection between the source and the external endpoint via one or more border nodes, wherein the one or more border nodes are selected from the map entries based at least in part on the parameters associated with the source, the identifier of the external endpoint, and characteristics of the one or more border nodes along the at least one connection to the external endpoint.
2. The method of claim 1, wherein the map entries include: a first entry associated with the external endpoint, wherein the first entry represents an association of a first border node adjacent a first site with the first site and a cost of the first border node to the external endpoint through the first site; and a second entry associated with the external endpoint, different from the first entry, wherein the second entry represents an association of a second border node adjacent a second site with the second site and a cost of the second border node to the external endpoint through the second site.
2. The method of claim 1, wherein the map entries include: a first entry associated with the external endpoint, wherein the first entry represents an association of a first border node adjacent a first site with the first site and a cost of the first border node to the external endpoint through the first site; and a second entry associated with the external endpoint, different from the first entry, wherein the second entry represents an association of a second border node adjacent a second site with the second site and a cost of the second border node to the external endpoint through the second site.
3. The method of claim 1, wherein the characteristics of the border nodes include at least one of costs of the border nodes to the external endpoints, weights associated with the border nodes to the external endpoint, or priorities associated with the border nodes.
3. The method of claim 1, wherein the characteristics of the border nodes include at least one of costs of the border nodes to the external endpoints, weights associated with the border nodes to the external endpoint, or priorities associated with the border nodes.
4. The method of claim 1, wherein the parameters associated with the source include at least one of a privilege, at least one identifier, a group, a Quality of Service (QoS) classification, or an identifier of a flow associated with the source.
4. The method of claim 1, wherein the parameters associated with the source include at least one of a privilege, at least one identifier, a group, a Quality of Service (QoS) classification, or an identifier of a flow associated with the source.
5. The method of claim 1, further comprising: receiving one or more updates of the one or more border nodes from the fabric control plane; and updating the map entries based on the one or more updates to generate updated map entries, including updating the characteristics of the one or more border nodes.	
5. The method of claim 1, further comprising: receiving one or more updates of the one or more border nodes from the fabric control plane; and updating the map entries based on the one or more updates to generate updated map entries, including updating the characteristics of the one or more border nodes.
6. The method of claim 5, further comprising: storing the map entries in a map cache; and updating the map entries in the map cache based on the one or more updates.
6. The method of claim 5, further comprising: storing the map entries in a map cache; and updating the map entries in the map cache based on the one or more updates.
7. The method of claim 5, wherein the one or more updates are generated based on configurations of the border nodes during provisioning.
7. The method of claim 5, wherein the one or more updates are generated based on configurations of the border nodes during provisioning.
8. The method of claim 5, wherein the one or more updates are generated in accordance with the fabric control plane receiving updates from at least one border node of the border nodes.
8. The method of claim 5, wherein the one or more updates are generated in accordance with the fabric control plane receiving updates from at least one border node of the border nodes.
9. The method of claim 5, wherein: the at least one connection between the source and the external endpoint includes a first node; and the method further includes: selecting a second node from the updated map entries; and modifying the at least one connection between the source to the external endpoint to include the second node.
9. The method of claim 5, wherein: the at least one connection between the source and the external endpoint includes a first node; and the method further includes: selecting a second node from the updated map entries; and modifying the at least one connection between the source to the external endpoint to include the second node.
10. The method of claim 9, wherein selecting the second node from the updated map entries includes selecting the second node in response to receiving the one or more updates indicating path character changes to the external endpoint via the first node.
10. The method of claim 9, wherein selecting the second node from the updated map entries includes selecting the second node in response to receiving the one or more updates indicating path character changes to the external endpoint via the first node.
11. The method of claim 9, wherein selecting the second node from the updated map entries includes selecting the second node based at least in part on a policy and characteristics of the first node to the external endpoint.
11. The method of claim 9, wherein selecting the second node from the updated map entries includes selecting the second node based at least in part on a policy and characteristics of the first node to the external endpoint.
12. The method of claim 1, wherein the source is assigned a first endpoint identifier, and the external endpoint is assigned the second endpoint identifier.
12. The method of claim 1, wherein the source is assigned a first endpoint identifier, and the external endpoint is assigned the second endpoint identifier.
13. The method of claim 1, wherein each of the sites are configured as a virtual network (VN) with Virtual Routing and Forwarding (VRF) and bound to an instance identifier (IID), and the location identifiers of the border nodes adjacent the sites are routing locators (RLOCs) of the border nodes.
13. The method of claim 1, wherein each of the sites are configured as a virtual network (VN) with Virtual Routing and Forwarding (VRF) and bound to an instance identifier (IID), and the location identifiers of the border nodes adjacent the sites are routing locators (RLOCs) of the border nodes.
14. The method of claim 1, wherein the map entries are shared across the sites in the multi-site enterprise fabric.
14. The method of claim 1, wherein the map entries are shared across the sites in the multi-site enterprise fabric.
15. The method of claim 1, wherein the second message is generated in accordance with the fabric control plane receiving one or more Locator/ID Separation Protocol (LISP) map register messages from the one or more of the border nodes.
15. The method of claim 1, wherein the second message is generated in accordance with the fabric control plane receiving one or more LISP map register messages from the one or more of the border nodes.
16. The method of claim 1, wherein the second message is a Locator/ID Separation Protocol (LISP) map notify message.
16. The method of claim 1, wherein the second message is a LISP map notify message.
17. A node in a multi-site enterprise fabric comprising: one or more processors; a non-transitory memory coupled to the one or more processors; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the one or more processors to: obtain map entries from a fabric control plane of the multi-site enterprise fabric, wherein the map entries are associated with identifiers of endpoints in external networks, site and virtual network identifiers of sites in the multi-site enterprise fabric, location identifiers of border nodes adjacent the sites, and characteristics of the border nodes wherein the multi-site enterprise fabric uses a protocol as overlay wherein obtaining the map entries from the fabric control plane includes the one or more programs to cause the one or more processors to: send a first message to the fabric control plane of the multi-site enterprise fabric, wherein the first message includes a second endpoint identifier of an external endpoint, and receive a second message including the map entries from the fabric control plane; receive a request from a source to connect to the external endpoint; derive an identifier of the external endpoint and parameters associated with the source from the request; and facilitate establishing at least one connection between the source and the external endpoint via one or more border nodes, wherein the one or more border nodes are selected from the map entries based at least in part on the parameters associated with the source, the identifier of the external endpoint, and characteristics of the one or more border nodes along the at least one connection to the external endpoint.
17. A node in a multi-site enterprise fabric comprising: one or more processors; a non-transitory memory coupled to the one or more processors; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the one or more processors to: obtain map entries from a fabric control plane of the multi-site enterprise fabric, wherein the map entries are associated with identifiers of endpoints in external networks, site and virtual network identifiers of sites in the multi-site enterprise fabric, location identifiers of border nodes adjacent the sites, and characteristics of the border nodes wherein the multi-site enterprise fabric uses Locator/ID Separation Protocol (LISP) as overlay wherein obtaining the map entries from the fabric control plane includes the one or more programs to cause the one or more processors to: send a first message to the fabric control plane of the multi-site enterprise fabric, wherein the first message includes a second endpoint identifier of an external endpoint, and receive a second message including the map entries from the fabric control plane; receive a request from a source to connect to the external endpoint; derive an identifier of the external endpoint and parameters associated with the source from the request; and facilitate establishing at least one connection between the source and the external endpoint via one or more border nodes, wherein the one or more border nodes are selected from the map entries based at least in part on the parameters associated with the source, the identifier of the external endpoint, and characteristics of the one or more border nodes along the at least one connection to the external endpoint.
18. The node of claim 17, wherein the map entries include: a first entry associated with the external endpoint, wherein the first entry represents an association of a first border node adjacent a first site with the first site and a cost of the first border node to the external endpoint through the first site; and a second entry associated with the external endpoint, different from the first entry, wherein the second entry represents an association of a second border node adjacent a second site with the second site and a cost of the second border node to the external endpoint through the second site.

19. A non-transitory computer-readable medium encoding instructions, which, when executed by a processor of a networking device in a multi-site enterprise fabric, cause the networking device to: obtain map entries from a fabric control plane of the multi-site enterprise fabric, wherein the map entries are associated with identifiers of endpoints in external networks, site and virtual network identifiers of sites in the multi-site enterprise fabric, location identifiers of border nodes adjacent the sites, and characteristics of the border nodes wherein the multi-site enterprise fabric uses a protocol as overlay wherein obtaining the map entries from the fabric control plane includes the computer-readable medium encoding instructions to cause the networking device to: send a first message to the fabric control plane of the multi-site enterprise fabric, wherein the first message includes a second endpoint identifier of an external endpoint, and receive a second message including the map entries from the fabric control plane; receive a request from a source to connect to the external endpoint; derive an identifier of the external endpoint and parameters associated with the source from the request; and facilitate establishing at least one connection between the source and the external endpoint via one or more border nodes, wherein the one or more border nodes are selected from the map entries based at least in part on the parameters associated with the source, the identifier of the external endpoint, and characteristics of the one or more border nodes along the at least one connection to the external endpoint.
18. A non-transitory computer-readable medium encoding instructions, which, when executed by a processor of a networking device in a multi-site enterprise fabric, cause the networking device to: obtain map entries from a fabric control plane of the multi-site enterprise fabric, wherein the map entries are associated with identifiers of endpoints in external networks, site and virtual network identifiers of sites in the multi-site enterprise fabric, location identifiers of border nodes adjacent the sites, and characteristics of the border nodes wherein the multi-site enterprise fabric uses Locator/ID Separation Protocol (LISP) as overlay wherein obtaining the map entries from the fabric control plane includes the computer-readable medium encoding instructions to cause the networking device to: send a first message to the fabric control plane of the multi-site enterprise fabric, wherein the first message includes a second endpoint identifier of an external endpoint, and receive a second message including the map entries from the fabric control plane; receive a request from a source to connect to the external endpoint; derive an identifier of the external endpoint and parameters associated with the source from the request; and facilitate establishing at least one connection between the source and the external endpoint via one or more border nodes, wherein the one or more border nodes are selected from the map entries based at least in part on the parameters associated with the source, the identifier of the external endpoint, and characteristics of the one or more border nodes along the at least one connection to the external endpoint.
20. The non-transitory computer-readable medium of claim 19, wherein the map entries include: a first entry associated with the external endpoint, wherein the first entry represents an association of a first border node adjacent a first site with the first site and a cost of the first border node to the external endpoint through the first site; and a second entry associated with the external endpoint, different from the first entry, wherein the second entry represents an association of a second border node adjacent a second site with the second site and a cost of the second border node to the external endpoint through the second site.



Allowable Subject Matter
Claims 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2019/0312809 A1 discloses edge node E in fabric site-x receives a data packet from host H, and determines if the host destination EID in the IP header of the data packet mapped to an RLOC in E’s state table, then either encapsulates the data packet or sends a map-request (fig. 2).  This does not teach at least “receiving a second message including the map entries from the fabric control plane.”
U.S. Publication No. 2020/0059457 A1 discloses receive an IP packet destined for a second endpoint device, and then sending a request to a mapping service, and then receiving a network location of second edge router and SA from mapping service (fig. 8).  This does not teach at least “receiving a second message including the map entries from the fabric control plane.”
NPL “Cisco Software-Defined Access” discloses incoming packets from the endpoints are encapsulated in the fabric data plane by the fabric edge, making the distribution layer switches act as intermediate nodes that switch IP packets back and
forth between fabric edge (access layer) and upstream switches in the network (page 9).  This does not teach at least “receiving a second message including the map entries from the fabric control plane.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463